Name: 87/413/EEC: Commission Decision of 20 July 1987 on the Community's financial contribution towards protection measures against foot-and-mouth disease adopted by France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  health;  agricultural activity;  cooperation policy
 Date Published: 1987-08-12

 Avis juridique important|31987D041387/413/EEC: Commission Decision of 20 July 1987 on the Community's financial contribution towards protection measures against foot-and-mouth disease adopted by France (Only the French text is authentic) Official Journal L 224 , 12/08/1987 P. 0020 - 0020*****COMMISSION DECISION of 20 July 1987 on the Community's financial contribution towards protection measures against foot-and-mouth disease adopted by France (Only the French text is authentic) (87/413/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 77/97/EEC of 21 December 1976 on the financing by the Community of certain emergency measures in the field of animal health (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 2 thereof, Whereas outbreaks of non-exotic foot-and-mouth disease have been observed in areas of Italy adjacent to the French frontier; Whereas outbreaks of this disease constitute a serious danger to France, in particular to those animals which stay in these frontier areas for summer grazing; Whereas the development of the situation and the seriousness of the disease in Italy have called for recourse to certain protection measures, and especially the strengthening of immunity of susceptible species in the Franco-Italian frontier area; whereas such strengthening is essential to prevent the spread of the disease to this frontier area; Whereas such vaccination measures were notified by the French authorities to the Commission on 7 May 1987; Whereas the Community should therefore, with a view to participating in the prophylaxis against the disease, grant financial assistance to France; Whereas the conditions required for the Community's financial contribution are met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community shall, with a view to prophylaxis against foot-and-mouth disease, contribute: - 50 % of the expenses incurred by France, in 1987, in providing foot-and-mouth vaccines to be used for the vaccination of sheep and goats more than three months of age and of cattle more than four months of age not vaccinated in the course of the annual prophylaxis campaign and destined to be sent to alpine pastures in the departments of Haute-Savoie, Savoie, Hautes-Alpes, Alpes de Haute-Provence and Alpes-Maritimes, - 50 % of the expenses incurred by France, in 1987, in carrying out vaccination described in the first indent. Article 2 The Community's financial contribution shall be made following submission of documentary evidence and a detailed plan of the vaccination campaign. Article 3 This Decision is addressed to the French Republic. Done at Brussels, 20 July 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 26, 31. 1. 1977, p. 78. (2) OJ No L 362, 31. 12. 1985, p. 8.